 



Exhibit 10.18
THE McGRAW-HILL COMPANIES, INC.
EMPLOYEE RETIREMENT PLAN SUPPLEMENT
(As Amended December 20, 2005)
ARTICLE I
PURPOSE
          The principal purpose of The McGraw-Hill Companies, Inc. Employee
Retirement Plan Supplement (the “Plan”) is to provide selected employees of The
McGraw-Hill Companies, Inc. (the “Company”) and its subsidiaries (hereinafter
referred to collectively as the “Employers”), with retirement benefits which
would have been provided under the Employee Retirement Plan of The McGraw-Hill
Companies, Inc. (“ERP”) (a) were it not for the limitations imposed by
Sections 401(a)(17) and 415 of the Internal Revenue Code of 1986, as amended
(the “Code”), and (b) had the Participant’s Earnings on which Benefits are based
included amounts deferred under deferred compensation plans of an Employer and
amounts paid under certain severance plans of the Company.
          Effective January 1, 2004, the McGraw-Hill Broadcasting Company, Inc.
Employee Retirement Income Plan Supplement (“Broadcasting ERIP Supplement”) was
merged into this Plan and any benefits due to participants in the Broadcasting
ERIP Supplement shall be paid from this Plan.

1



--------------------------------------------------------------------------------



 



ARTICLE II
DEFINITIONS
          Except for the words defined in Article I or this Article II,
capitalized words shall have the meanings ascribed thereto in the ERP. The
following words and phrases as used herein shall have the following meanings:
     (a) “Actuarial Equivalent” shall have the meaning given such term in
Section II of the ERP.
     (b) “Benefit” means the benefit payable to a Participant or his beneficiary
under Article IV of this Plan.
     (c) “Change of Control” means any of the following:
     (i) The acquisition (other than from the Company) by any person, entity or
“group”, within the meaning of Section 13(d)(3) or 14(d)(2) of the Securities
Exchange Act of 1934 (the “Exchange Act”), (excluding, for this purpose, the
Company or its subsidiaries, or any employee benefit plan of the Company or its
subsidiaries) of beneficial ownership (within the meaning of Rule 13d-3
promulgated under the Exchange Act) of 20% or more of either the then
outstanding shares of common stock or the combined voting power of the Company’s
then outstanding voting securities entitled to vote generally in the election of
directors; or
     (ii) Individuals who, as of the Effective Date, constitute the Board of
Directors of the Company (as of the Effective Date, the “Incumbent Board”) cease
for any reason to constitute at least a majority of the Board of Directors of
the Company, provided that any person becoming a director subsequent to the

2



--------------------------------------------------------------------------------



 



Effective Date whose election, or nomination for election by the Company’s
shareholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board (other than an election or nomination of an
individual whose initial assumption of office is in connection with an actual or
threatened election contest relating to the election of the Directors of the
Company, as such terms are used in Rule 14a-11 of Regulation 14A promulgated
under the Exchange Act) shall be, for purposes of this Plan, considered as
though such person were a member of the Incumbent Board; or
     (iii) Approval by the shareholders of the Company of a reorganization,
merger, or consolidation, in each case, with respect to which persons who were
the shareholders of the Company immediately prior to such reorganization, merger
or consolidation do not, immediately thereafter, own, directly or indirectly,
more than 50% of the combined voting power entitled to vote generally in the
election of directors of the reorganized, merged or consolidated company’s then
outstanding voting securities, or a liquidation or dissolution of the Company or
of the sale of all or substantially all of the assets of the Company.
(d) “Committee” means the CEO Council of the Company.
     (e) “Earnings” means all compensation paid by the Employer to an employee
for services rendered, including short-term incentive compensation. Earnings
shall also include any reductions in compensation made pursuant to The
McGraw-Hill Companies, Inc. Flexible Spending Account Plan, The Savings
Incentive Plan of The McGraw-Hill Companies, Inc. and Its Subsidiaries and the
Transportation Benefit Program. For purposes of this Plan, “Earnings” excludes
all other executive contingent compensation.

3



--------------------------------------------------------------------------------



 



     (f) “ERIP” means the Employee Retirement Income Plan of McGraw-Hill
Broadcasting Company, Inc. and Its Subsidiaries as in effect on December 31,
2003.
     (g) “Participant” means an employee of an Employer who has been selected to
participate in the Plan and includes a Severance Plan Participant.
     (h) “Severance Plan” means the Company’s Management Severance Plan,
Executive Severance Plan or Senior Executive Severance Plan.
     (i) “Severance Plan Earnings” means the total amount of salary continuation
payments paid to a Severance Plan Participant under Section 5(a) of a Severance
Plan (excluding any amount paid in a lump sum in lieu of salary continuation).
     (j) “Severance Plan Participant” means a former employee of an Employer who
is entitled to remain an active participant in certain Company-sponsored plans
and programs under Section 5(a) of a Severance Plan (and who is not paid a
single lump sum payment in lieu thereof).
ARTICLE III
PARTICIPATION
          Section 3.01. Eligibility to Participate. The Committee shall select
those employees of the Employers who shall be eligible to participate in the
Plan. Any employee who is so selected by the Committee shall become a
Participant as of the first day of the month coinciding with or next following
his selection.
ARTICLE IV
BENEFITS
          Section 4.01. Basic Benefit. (a) Except as provided in
Section 4.01(c), for each year that a Participant is employed by an Employer
beginning on or after the later of

4



--------------------------------------------------------------------------------



 



(i) January 1 of the year in which the Participant’s participation in the Plan
commenced or (ii) January 1, 1989, the Participant shall be entitled to receive
a Benefit, expressed as a life annuity, in an amount equal to the applicable
percentage of the sum of (A) the Participant’s Earnings for such year in excess
of the maximum amount of compensation that may be taken into account under the
ERP as a result of the limitation of Section 401(a)(17) of the Code in effect
for such year, (B) any short-term incentive compensation for such year deferred
by the Participant under the Company’s Key Executive Short-Term Incentive
Deferred Compensation Plan and (C) for each year after December 31, 1996, any
salary earned for such year which is deferred by the Participant under any plan
or arrangement of the Employer. Any salary or short-term incentive compensation
which is deferred by a Participant shall be excluded from Earnings in the year
paid to the Participant.
          (b) For purposes of clause (a) above, the applicable percentage is 1%,
except that in the case of a Participant who was a participant in the ERP on
June 30, 1986, and who had (A) as of that date attained age 45 and completed
five (5) years of Continuous Service (as defined in ERP), and (B) whose attained
age in whole years and whole months, plus years of Continuous Service, equals
sixty (60) or more, the applicable percentage is 1.4%.
          (c) Effective January 1, 2004, each individual who had been a
participant in the Broadcasting ERIP Supplement on December 31, 2003, shall
become a Participant in the Plan. Such a Participant’s Benefit for years prior
to 2004 shall be determined in accordance with the following:
          (i) For each year that such a Participant was employed by an employer
under the Broadcasting ERIP Supplement beginning on or after the later of
(A) January 1 of the year in which the Participant’s participation in the
Broadcasting ERIP Supplement commenced or

5



--------------------------------------------------------------------------------



 



(B) January 1, 1990, the Participant shall be credited with (x) Dollar Income
equal to one percent (1%) of the sum (1) of the Participant’s Earnings for such
year in excess of the maximum amount of compensation that may be taken into
account under the ERIP as a result of the limitation of Section 401(a)(17) of
the Code in effect for such year and (2) any short-term incentive compensation
deferred by the Participant under the Key Executive Short-Term Incentive
Deferred Compensation Plan of The McGraw-Hill Companies, Inc., and (y) Units of
Variable Income equal to the result of dividing the amount in (x) by the dollar
value of a Unit as of the Accounting Date for such year. The Participant’s
Benefit, expressed as a life annuity, shall be equal to the sum of (1) his
Dollar Income and (2) the result of multiplying the total of the Units of
Variable Income credited to the Participant by the dollar value of a Unit as of
the Accounting Date for the year preceding the commencement of payments under
the Plan.
          (ii) For purposes of this Section 4.02(c), “Dollar Income,”
“Earnings,” “Units of Variable Income,” “Unit” and “Accounting Date” shall have
the same meanings as such terms had under the ERIP.
          (iii) Notwithstanding the foregoing, such a Participant shall only be
entitled to earn benefits under the Plan with respect to years after 2003 if he
is designated to receive future benefits by the Committee.
          (iv) In the event that a participant in the Broadcasting ERIP
Supplement terminated employment with all employers under the Broadcasting ERIP
Supplement prior to 2004 but is entitled to future or current benefits under the
Broadcasting ERIP Supplement, such

6



--------------------------------------------------------------------------------



 




benefits shall be paid under the Plan in an amount determined under the
Broadcasting ERIP Supplement.
          Section 4.02. Additional Benefits. In addition to the Benefit under
Section 4.01, a Participant will be eligible to receive the following benefits:
     (a) In the event that any retirement benefit payable to a Participant under
ERP is limited by Section 415 of the Code (or any successor provision thereto)
or any provision of ERP implementing such limitation, the Participant shall be
entitled to receive a Benefit in an amount equal to the difference, expressed as
a life annuity, between (i) the benefit the Participant would have received
under ERP if Section 415 of the Code or any such implementing retirement plan
provision were disregarded, and (ii) the benefit which the Participant is
entitled to receive under the provisions of ERP.
     (b) Effective April 26, 2000, a Severance Plan Participant shall be
entitled to receive a Benefit in an amount equal to the difference, expressed as
a life annuity, between (i) the benefit the Participant would have received
under ERP had the Participant continued to earn credit under ERP for purposes of
benefit accrual with respect to the Participant’s Severance Plan Earnings and
(ii) the benefit which the Participant is entitled to receive under ERP.
          Section 4.03. Payment of Benefits. (a) Benefits provided by this
Article IV shall be paid to a Participant commencing when benefits under ERP
commence in the same form as, and subject to the same adjustments to, the
Participant’s benefits under ERP. The Benefits provided under this Article IV
shall be paid in accordance with the preceding sentence to the Participant’s
beneficiary in the event of the death of the Participant, whether prior to or
after the

7



--------------------------------------------------------------------------------



 




commencement of benefits under ERP, if such beneficiary is entitled to benefits
under the provisions of ERP.
          (b) Notwithstanding anything contained in this Section 4.03 to the
contrary, (i) each Participant or beneficiary who, as of November 30, 2005, is
then receiving Benefits which are equal to or less than $50.00 per month and
(ii) each Participant who (A) incurs an Employment Termination Date on or prior
to November 30, 2005, (B) is vested in his Benefits under the ERP as of November
30, 2005, (C) as of November 30, 2005, is not in pay status under the Plan and
(D) would be eligible for Benefits provided by this Article IV in an amount,
determined as of the date on which such Benefits would first become payable
pursuant to Section 4.03, equal to or less than $50.00 per month if paid to the
Participant as a single life annuity, shall be paid as soon as practicable, but
in no event later than December 31, 2005, a lump-sum payment equal to the
Actuarial Equivalent of such Benefits.
          (c) Effective as of December 1, 2005, if the lump-sum Actuarial
Equivalent of a Participant’s or beneficiary’s Benefits determined using the
interest rate for lump sums under the ERP is equal to or less than $10,000 as of
the Participant’s Employment Termination Date or, in the case of a beneficiary,
at the time the Benefit is payable to the beneficiary under the Plan, such
amount will be paid to the Participant or beneficiary in a lump sum as
practicable after the Participant’s Employment Termination Date, but, in the
case of a Participant, in no event later than December 31 of the calendar year
in which occurs the Participant’s Employment Termination Date or, if later, the
date which is two and one-half months following the Participant’s Employment
Termination Date.
          Section 4.04. Payment of Benefits in Event of Change of Control. In
lieu of the Benefits payable under Sections 4.01 through 4.03, in the event of a
Change of Control, (i) each

8



--------------------------------------------------------------------------------



 



Participant or beneficiary who is then receiving Benefits shall be paid
immediately upon such Change of Control a lump-sum payment equal to the
Actuarial Equivalent of such Benefits measured as of the date of the Change of
Control; (ii) each other Participant who is not a member of The McGraw-Hill
Companies, Inc. Senior Executives Supplemental Death, Disability & Retirement
Benefits Plan shall be paid immediately upon such Change of Control a lump-sum
payment equal to the Actuarial Equivalent of the Benefits to which that
Participant is entitled under Sections 4.01 and 4.02 as of the date of the
Change of Control.
ARTICLE V
MISCELLANEOUS
          Section 5.01. Source of Payment of Benefits. The Benefits provided
under the Plan shall be paid by the Employers from their general assets at the
time and in the manner provided herein. The Benefits shall not be subject to
assignment, pledge, alienation or anticipation by a Participant or his
beneficiary.
          Section 5.02. Amendment and Termination. The Board of Directors of the
Company or the Committee may cause the Plan to be amended at any time and from
time to time, prospectively or retroactively, and the Board of Directors of the
Company may terminate the Plan in its entirety at any time; provided, however,
that no amendment to the Plan may be made by the Committee which materially
increases benefits to Participants. Notwithstanding the foregoing provisions of
this paragraph, no amendment or termination shall reduce the Benefit or rights
of any Participant except with the written consent of the Participant or other
person then receiving such Benefit. In addition, after a Change in Control, the
definition of “Actuarial Equivalent” in Article II and the provisions of
Section 4.04 may not be amended.

9



--------------------------------------------------------------------------------



 



          Section 5.03. Administration. The Committee shall administer the Plan
and shall have discretionary authority to determine eligibility, to grant or
deny benefits, including the right to make factual determinations in connection
therewith, the exclusive right to construe and interpret the Plan and to decide
any and all matters arising thereunder or in connection with the administration
of the Plan. The decisions of the Committee will, to the extent permitted by
law, be conclusive and binding upon all persons having or claiming to have any
right or interest in or under the Plan. In addition, after a Change in Control,
the definition of “Actuarial Equivalent” in Article II and the provisions of
Section 4.04 may not be amended.
          Section 5.04. Claims Procedure. The Committee or its delegate, shall
provide adequate written notice to any Participant whose claim for Benefits
hereunder has been denied, setting forth specific reasons for such denial,
written in a manner calculated to be understood by such Participant, and shall
afford such Participant a full and fair review of the decision denying the
claim, in accordance with the requirements of the Employee Retirement Income
Security Act of 1974.
          Section 5.05. Withholding. The Employer shall have the right to deduct
from any payment of a Benefit any amount required to satisfy its obligation to
withhold federal, state and local taxes.
          Section 5.06. Conditions of Payment of Benefit. Notwithstanding any
provision of the Plan to the contrary, the right of a Participant or his
beneficiary to receive the Benefit otherwise payable hereunder shall cease upon
the discharge of the Participant from employment with the Employer for acts
which constitute fraud, embezzlement, or dishonesty.
          Section 5.07. Effective Date. The Plan was effective as of December 1,
1989.

10



--------------------------------------------------------------------------------



 



          Section 5.08. Section 409A. With respect to Benefits subject to
Section 409A of the Code, the Plan is intended to satisfy the requirements
thereof, and shall be interpreted and administered consistent with such intent.
If, in the good faith judgment of the Committee, any provision of the Plan could
cause any person to be subject to the interest and penalties imposed under
Section 409A of the Code, such provision shall be modified by the Committee in
its sole discretion to maintain, to the maximum extent practicable, the original
intent of the applicable provision without violating the requirements of
Section 409A of the Code, and, notwithstanding any provision in the Plan to the
contrary, the Committee shall have broad authority to amend or to modify the
Plan, without advance notice to or consent by any person, to the extent
necessary or desirable to ensure that no Benefits are subject to tax under
Section 409A of the Code. Any determinations made by the Committee under this
Section 5.08 shall be final, conclusive and binding on all persons.

11